DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 2-20 is the inclusion of the limitations of, as claimed in the combination:
a first cartridge configured to store first ink; 
a first tank configured to receive the first ink from the first cartridge and to store the first ink therein;
a sub tank configured to store the first ink therein; a carriage on which the head and the sub tank are mounted; 
a controller, wherein the controller is configured to cause the display to interchangeably display a first screen and a second screen thereon, wherein the first screen includes an object which indicates an amount of the first ink, wherein the second screen includes a first rectangle and a second rectangle, wherein the first rectangle indicates an amount of the first ink in the first cartridge, and wherein the second rectangle indicates an amount of the first ink in the first tank without indicating an amount of the first ink in the sub tank.
JP 2005001149 A to Tatebayashi et al. discloses an inkjet printer with ink cartridges and sub-tanks. The ink level in the cartridge and sub-tank is known. A host computer displays the remaining ink level in both the ink cartridge and the sub-tank. This arrangement enables the operator to know precisely how much ink is remaining, since there may be enough ink in the sub-tank to print an additional 12 pages even when the ink cartridge is depleted. 
While Tatebayashi et al. disclose the general usage of plural tanks and displaying the ink level in each tank, there are various aspects of the claimed invention which are not taught or suggested by the reference. 
The claimed invention uses three tanks. In comparison to Tatebayashi et al.; an additional tank, called a first tank in the claims, is provided between the cartridge and the sub-tank. 
The claimed invention also utilizes a different display format. Tatebayashi et al. includes host computer screens identified as element 6 for the cartridge and element 7 for the sub-tank. The claimed invention has two screens on the ink jet printer and they are displayed interchangeably. Since the screen in Tatebayashi et al. is provided in a host computer, space for displaying is readily available.  Meanwhile, the claimed invention has a much smaller display on the printing device and benefits from the feature of interchangeably displaying the first and second screens. 
In the claimed invention, a first screen displays an amount of the first ink which could be a total ink amount for instance. The second screen is displayed interchangeably and includes a first rectangle for the amount in the cartridge and a second rectangle for displaying an amount of ink in the ink tank while excluding the amount of ink in the sub-tank. 
Tatebayashi does not disclose or suggest this display format as claimed. 
U.S. 20060007254 A1 to Tanno et al. discloses a fluid supply system with a main tank 35, intermediate tank 36 and subtank 34 (fig. 5). A display indicates that the main tank is empty [0110].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896